Appeal by the defendant from two judgments of the Supreme Court, Kings County (Egitto, J.), both rendered July 18, 1985, convicting him of attempted criminal possession of a weapon in the third degree under indictment No. 2550/80, and attempted murder in the second degree under indictment No. 7426/84, upon his pleas of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant’s contentions regarding the adequacy of his guilty plea allocutions have not been preserved for appellate review, as he failed to raise these claims in seeking to withdraw his guilty pleas in the court of first instance (see generally, People v Pellegrino, 60 NY2d 636).
In any event, the defendant’s plea of guilty to attempted criminal possession of a weapon in the third degree, a lesser included offense of the crime charged in the indictment, constituted a forfeiture of his right to challenge the factual basis therefor (see, People v Pelchat, 62 NY2d 97; People v Clairborne, 29 NY2d 950; People v Burnette, 126 AD2d 552, Iv denied 69 NY2d 877; People v Riley, 120 AD2d 752). Moreover, we find no merit to the contention that the court should have conducted a more thorough inquiry when the defendant expressed some confusion with regard to the weapons he used in the commission of the instant offenses. Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.